DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  The number “1” is repeated twice.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CA 2000090 (Curley).
Regarding claims 1-5 and 12-20, Curley teaches a footwear flat pattern comprising: a first article of footwear pattern; a second article of footwear pattern (see nd, 3rd and 4th footwear upper patterns); a surplus portion (the waste/surplus of the material outside of the patterns), the surplus portion extending between the first article of footwear pattern and the second article of footwear pattern (the surplus as shown in figure 9 extends between the patterns as claimed), wherein the first article of footwear pattern, the second article of footwear pattern and the surplus portion are integrally continuous (see figure 9); and an overlay secured to the first article of footwear pattern and the second article of footwear pattern (see figures 1-2 which show the footwear upper 10 having a core layer 12 and outer layers 14,16; any of these additional layers can represent an overlay secured to the first and second footwear patterns).  Regarding claim 3, see the last 2 paragraphs on page 7, the second and third paragraphs on page 8 for examples of the substrate having non-woven materials.  Regarding claims 4 and 5, the first and second article of footwear patterns (10) can inherently be used form either left or right-foot configurations.  Regarding claims 12-14, see figure 9 which shows the heel end, the toe ends positioned and oriented as claimed.  Regarding claims 15-18, the surplus as shown in figure 9 is all about each of the patterns and between the portions of the patterns as claimed.  Regarding claims 19-20, the overlay (e.g. either of the layers 12 or 14) extends throughout the entire substrate and therefore is integral and continuous as claimed and also extends throughout the surplus portion as claimed.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6,9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curley ‘090 in view of US 336913 (Graff).
Curley teaches a footwear flat pattern as claimed (see the rejection above) except for the patterns having the upper portion and a footbed portion integrally continuous, such that the upper portion lateral side converges with the footbed lateral side.  Graff teaches a pattern (blank) which includes a footbed (the portion of the blank resembles a sole, the smaller portion between the edge (b) and the dashed line).  It would have been obvious to one of ordinary skill in the art to provide the patterns as taught by Curley with each of the blanks having a footbed such that the upper portion lateral side converges with the footbed lateral side, as taught by Graff, to facilitate construction.
Claims 7,8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 6 and 9 above, and further in view of US 2025022 (Sussman).
Sussman teaches providing the blank with visual identifiers (i.e. markings) to facilitate construction.  It would have been obvious to provide the first and second footbed portions of the patterns (blanks) as taught above with visual identifiers on portions of the patterns including the footbed portions, in view of the teachings of Sussman, to facilitate construction.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,368,614. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claim.  In essence, once the applicant has received a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent. This is because the more specific “anticipates” the broader.  Drawing a helpful analogy, if you have a broad claim to examine, and you find a reference, which discloses every element of the claim, you have a reference that anticipates.  The same is true in an obviousness-type double patenting analysis where the claim being examined is merely broader than the claim patented before.  The patented claim “anticipates” the application claim.  That is, in a nutshell, the rationale for why the two claims are not patentably distinct.    It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571)272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ted Kavanaugh/Primary Examiner, Art Unit 3732